Title: Abigail Adams to John Quincy Adams, 29 February 1796
From: Adams, Abigail
To: Adams, John Quincy


          
            my Dear son
            Quincy Fe’bry 29th 1796
          
          Seven Months were nearly elapsed, from the Date of Your former Letter, to the receipt of yours on the 22 of this Month Which was of Nov’br 7th; from Helvoetsluice. You from experience can judge, how acceptable it was to me. the very sight of a Letter exilirates my Spirits, and I tread back ten years in an instant.
          I felt all you described from your Situation, and could trace you into the Same appartments which I had occupied on a former occasion, experiencing the same impatience and Disgust, but on the Ill of Wight. tho a Much pleasenter Spot, all my patience was exhausted by a three weeks detention, without Work, without Books. I never knew before the force of that expression, Ennui, for which I believe we have not any English word, but the thing itself I felt in all its force. Those Scenes have all past as a Dream; and Many others have rapidly Succeeded. I have now been Stationary for three years. Whether I am to remain so, or Whether a different portion is allotted for me, remains to be unfolded of one thing I am certain, that if Envy owes Me a grudge, now is her time to covet my portion of felicity, whilst I am in the peacefull enjoyment of Domestick

quiet, free from the anxious cares & Solisitudes, Which are always attendant upon the Most elevated Stations
          
            O Might Reflection, Folly’s place Supply
            Would she one moment use her pierceing Eye
            Then might she learn what woe from Ruling springs
            And learn to pitty, not to Envy xxxxx—
          
          it was Naturel my Dear son for you, to make the reflections you Did upon your Fathers wish, and at the Same time learning that Your Brother was united to the choice of his Heart. I do not wonder that it awakened the Dorment feelings of Your soul, and uncoverd the fire, which tho Smotherd, gleamd up again, upon the recollection of the Sacrifice You had made.
          “When Stern prudence quenchd the unwilling flame” only virtuous Souls are capable of true attachments, and Sincere Friendships are more generally form’d at an early age, when the Heart is tender Soft and unsuspicious, before we have been jostled by the tumults of Life, and put out of humour and conceit of the World or the paltry competitions of Ambition and avarice freeze up the generous current of the Soul, but it must be longer than I hope you will remain single, before you reach that frigid state. therefore Do not despair of one Day feeling a similar regard for a kindred soul Yet in reserve for You. That particular Providence which presides over all his creatures, had some demands upon You, and some call for the exercise of those tallents entrusted to you, which could be better performd in a single, than a Married state. a connection at that early period of your Life, would have embarressed You, and greatly frustrated your future usefulness. let the consciousness of having acted right console you. prehaps it Might be, encouraging a hope that prudence ought to surpress, if I was to Say that I believed the object of Your regard, will never connect herself whilst you remain Single. She may not appear to you in a few years with all those outward attractions which the Bloom of 18 gave her. Time will Dim the Lusture of the Eye, and wither the bloom of the face, tho it may perfect and mature those Mental attractions Which yeald a more permanant, and solid satisfaction, when the ardour of passion, setles into the more lasting union of Friendship or to express myself in the words, of the Lover, and the poet,
          
            “The Damask roses blooming in her face
            Alass too soon shall wither and decay,
            
            And Natures hand that gave the glowing Grace
            that very hand shall take it soon away;
            Yet while he plants the wrinkles on her Brow
            And plucks the flowing Auburn from her Head
            Superiour Beauties shall old Time bestow
            And give the Virtues in the Graces stead”
          
          Your Brother Charles writes me that he is very happy in his connection. Sally is an amiable virtuous Girl, with every disposition to make him a good wife and it will be his fault, if he is not in future what he now is. when I was in NYork I had much conversation with her, and tho I advised them to continue longer single, I did not wish to Shake their determination, to be for none other.
          as this Letter Seem to be appropriated to Love, I will not contammiate it with politicks but conclude it with the wish of Dulcinea that I would Speak a good word for her. I read to her that part of Your Letter in which You speak so Well of her Swain. it lighted up her countanance and brightned it into a smile and a blush; after standing a moment or two contemplating upon it, she said it was very refreshing to her. she wonderd when You would come home. I believe he has not received a Letter I inclosed to you for him. you do not acknowledg the recept of any dated in sep’br
          I received a Letter from Thomas of the same date with Yours, but one of the 25 to Mr Quincy gave me the agreable intellegence of your safe arrival in London You will get many Letters from Your Friends if they arrive safe
          The last Letter from you to your Father was dated in october and No 12—
          we have been a long time Without intellegence from abroad. The Treaty with Algiers was brought to N York by col John Smith from Lisbon, & Charles went express with it, and the Sword and other Presents to the President on the 10th of this Month. neither the British or spanish Treaty had arrived on the 20th. I came very nigh breaking my word without reflecting upon my promise on the other page, to avoid further Temptation I subscribe your / ever affectionate Mother
          
            Abigail Adams
          
        